                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


GLENFORD KENNARD HYATT,                    )
                                           )
                                           )
                   Plaintiff,              )
v.                                         ) CASE NO. 1:21-CV-0221
                                           )
                                           )
M&T BANK,                                  )
                                           )
                                           )
                   Defendant.              )

 MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS M&T BANK
  AND LAKEVIEW LOAN SERVICING, LLC’S MOTION TO DISMISS
          COME NOW Defendants M&T Bank (“M&T”) and Lakeview Loan

Servicing, LLC (“Lakeview”) (collectively, “Defendants”), by and through their

undersigned counsel, and pursuant to Rule 12 of the Federal Rules of Civil

Procedure, file this memorandum of law in support of their motion to dismiss all

claims asserted by Plaintiff Glenford Kennard Hyatt (“Plaintiff”) against

Defendants1, stating as follows:


          1
         Plaintiff identifies only M&T as a defendant in the caption of his Complaint,
and the body of the Complaint likewise references only M&T. However, Plaintiff’s
Complaint does identify Lakeview Loan Servicing LLC (“Lakeview”) as an
“[a]dditional [d]efendant[]” in one place. (See Compl., p. 3.) The docket does not
reflect that a summons has been issued to Lakeview, nor does Lakeview have any
record of being served in this matter. Therefore, it is unclear whether Lakeview is
intended to be a part of this lawsuit. However, out of an abundance of caution,
Lakeview joins this motion. The arguments made herein for dismissal apply equally,

45011705 v1
                                 I. INTRODUCTION
          Plaintiff has filed a Complaint against M&T for alleged violations “of the

FCRA [Fair Credit Reporting Act] and the FDCPA [Fair Debt Collection Practices

Act],” stating that M&T has continued “to harass, dishonor, and violate [his]

federally protected consumer rights.” (Compl.) As support, Plaintiff states only that

he has “sent several affidavits to settle” his mortgage account with M&T, but that

M&T has “never responded under penalty of perjury” to his correspondence.2 (Id.)

Plaintiff claims that he has “been a victim of M&T since May of 2020” as he has

“exhaustively attempted to reach a formal settlement with [M&T]” since that

time. (Id.)

          As demonstrated herein, Plaintiff’s Complaint is an improper shotgun

pleading because it fails to articulate any causes of action “with sufficient clarity to

allow [Defendants] to frame a responsive pleading.” Lampkin-Asam v. Volusia Cty.

Sch. Bd., 261 F. App’x 274, 277 (11th Cir. 2008) (per curiam) (unpublished)

(citations omitted). Specifically, Plaintiff purports to assert FCRA and FDCPA



if not greater, to any claims that Plaintiff may be seeking to assert against Lakeview,
given that Lakeview is not mentioned anywhere in the body of the Complaint.
          2
       M&T denies that it failed to respond to Plaintiff’s alleged correspondence
and reserves that issue should this matter proceed beyond the motion to dismiss
stage.


45011705 v1                                2
claims, but never ties any factual allegation to either statute – much less explain how

Defendants’ conduct somehow constitutes a violation of those statutes. “Even under

Fed. R. Civ. P. 8(a)’s notice pleading provision and the liberal interpretation given

to pro se pleadings, a complaint must include allegations respecting all material

elements of all claims asserted; bare legal conclusions attached to a narrative of facts

will not suffice.” Martinez v. City of Orlando, No. 6:09-cv-802-Orl-22GJK, 2009

WL 3048486, at *5 (M.D. Fla. Sept. 21, 2009). “[B]are legal conclusions attached

to a narrative of facts” is a generous description of what Plaintiff has filed with the

Court. And for this reason alone, his Complaint is due to be dismissed.

          Even if that were not the case, Plaintiff’s stated FCRA and FDCPA claims

also substantively fail as a matter of law. Specifically, there is no claim under the

FCRA          for   a   furnisher’s   alleged       failure   to   respond   to   settlement

correspondence. There is likewise no such claim under the FDCPA, and Plaintiff

has also failed to sufficiently plead the threshold allegation that either defendant is

a “debt collector” subject to liability under the Act. For these additional substantive

reasons, Plaintiff’s Complaint is also due to be dismissed.

                        II. MOTION TO DISMISS STANDARD
          Under Fed. R. Civ. P. 12(b)(6), the Court must dismiss Plaintiff’s claims if,

accepting the allegations as true, they fail to state facts that support a claim for



45011705 v1                                     3
relief. In reviewing a complaint, the Court is “‘not bound to accept as true a legal

conclusion couched as a factual allegation.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Thus, “[a]

pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the

elements of a cause of action will not do.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 555). “Nor does a complaint suffice if it tenders ‘naked assertion[s]’

devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at

557). Instead, “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Id. (quoting Twombly, 550

U.S. at 556-57, 570).

                                    III. ARGUMENT
          A.    Plaintiff’s Complaint is Due to be Dismissed as an Impermissible
                Shotgun Pleading.
          Plaintiff’s Complaint should be dismissed for the preliminary reason that it is

an improper shotgun pleading. “The unifying characteristic of all types of shotgun

pleadings is that they fail to one degree or another, and in one way or another, to

give the defendants adequate notice of the claims against them and the grounds upon

which each claim rests.” See Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d

1313, 1323 (11th Cir. 2015); see also Frantz v. Walled, 513 F. App’x 815, 821 (11th

Cir. 2013) (dismissing complaint as a shotgun pleading because there was “no


45011705 v1                                  4
logical connection between the conclusory statements of legal violations and the

factual allegations” and because of the complaint’s “failure to link factual allegations

to specific counts”).

          The Eleventh Circuit has identified four “categories of shotgun pleadings” as

follows:

          The most common type—by a long shot—is a complaint containing
          multiple counts where each count adopts the allegations of all preceding
          counts, causing each successive count to carry all that came before and
          the last count to be a combination of the entire complaint. The next most
          common type, at least as far as our published opinions on the subject
          reflect, is a complaint that does not commit the mortal sin of re-alleging
          all preceding counts but is guilty of the venial sin of being replete with
          conclusory, vague, and immaterial facts not obviously connected to any
          particular cause of action. The third type of shotgun pleading is one that
          commits the sin of not separating into a different count each cause of
          action or claim for relief. Fourth, and finally, there is the relatively rare
          sin of asserting multiple claims against multiple defendants without
          specifying which of the defendants are responsible for which acts or
          omissions, or which of the defendants the claim is brought against. The
          unifying characteristic of all types of shotgun pleadings is that they fail
          to one degree or another, and in one way or another, to give the
          defendants adequate notice of the claims against them and the grounds
          upon which each claim rests.

Weiland, 792 F.3d at 1322-23 (footnotes omitted).

          Plaintiff’s Complaint falls under both the second and third categories of a

shotgun pleading. It opens with the conclusory statement that “M&T [] is in

violation of the FCRA and the FDCPA” – the only time either statute (or any

potential cause of action) is mentioned. (Compl.) Plaintiff then sets forth a vague

45011705 v1                                    5
narrative     about   M&T’s    alleged   failure   to   respond   to   his   settlement

correspondence. At no point, however, does Plaintiff connect M&T’s alleged failure

to either the FCRA or the FDCPA -- much less explain how M&T’s conduct violated

those statutes. Nor does Plaintiff ever mention Lakeview. The end result – as with

any shotgun pleading – is that Defendants are forced to defend a lawsuit without

adequate notice of the claims asserted against them or the basis for those claims.

          The Eleventh Circuit has repeatedly condemned shotgun pleadings of this

sort. See Weiland, 792 F.3d at 1321 (canvassing this Court's “thirty-year salvo of

criticism aimed at shotgun pleadings” and observing “there is no ceasefire in sight”);

Paylor v. Hartford Fire Ins. Co., 748 F.3d 1117, 1125 n.2 (11th Cir. 2014) (citing

twenty-one published opinions condemning shotgun pleadings); Strategic Income

Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d 1293, 1295 n.9 (11th Cir.

2002) (“This court has addressed the topic of shotgun pleadings on numerous

occasions in the past, often at great length and always with great dismay.”). And for

good reason – they “exact an intolerable toll on the trial court's docket, lead to

unnecessary and unchannelled discovery, and impose unwarranted expense on the

litigants, the court and the court's parajudicial personnel and resources.” Cramer v.

State of Fla., 117 F.3d 1258, 1263 (11th Cir. 1997).




45011705 v1                               6
          District courts are authorized to dismiss shotgun pleadings as part of their

inherent authority to control their dockets and ensure the prompt resolution of

lawsuits. See Rice v. Seterus, Inc., No. 7:17-CV-00732-RDP, 2018 WL 4052180, at

*2 (N.D. Ala. Aug. 24, 2018). When faced with a shotgun pleading, a district court

“should strike the [pleading] and instruct counsel to replead the case—if counsel

could in good faith make the representations required by Fed. R. Civ. P.

11(b).” Jackson v. Bank of Am., N.A., 898 F.3d 1348, 1357 (11th Cir. 2018) (citation

omitted); see also Rice, 2018 WL 4052180, at *2. Here, Plaintiff’s shotgun

Complaint should be dismissed without an opportunity to re-plead because (as

demonstrated below), his claims also substantively fails as a matter of law.

          B.    Plaintiff’s Claims Substantively Fail as a Matter of Law.

                1.     Plaintiff Has Not Stated (and Cannot State) a FCRA Claim.

          Because of the shotgun nature of Plaintiff’s Complaint, it is difficult to discern

the basis for his alleged FCRA violation. But under any theory, a FCRA claim

cannot stand. For starters, there is no FCRA provision that requires a creditor to

respond to a consumer’s settlement correspondence and, consequently, no

corresponding violation for failure to do so. See generally, 15 U.S.C. § 1681, et seq.

Thus, to the extent Plaintiff purports to base his FCRA claim on the sole allegation




45011705 v1                                   7
in his Complaint – that M&T failed to respond to his settlement correspondence – it

necessarily fails as a matter of law.

          If Plaintiff contends that his FCRA claim is based upon an allegation that

M&T inaccurately reported his debt to credit reporting agencies, that theory likewise

fails. As a preliminary matter, Plaintiff’s Complaint does not at any point allege that

M&T inaccurately reported his debt. But even if it had, it is well-settled that the

FCRA (and § 1681s-2(a) in particular) provides no private right of action against

furnishers for merely reporting inaccurate credit information.          See Bruce v.

Homeward Residential, Inc., No. 1:14-cv-3325-MHC-AJB, 2015 WL 5797846, at

*8 (N.D. Ga. Aug. 31, 2015) (citations omitted); see also 15 U.S.C. § 1681s-2(a).

          For these additional reasons, Plaintiff’s FCRA claim is due to be dismissed

with prejudice.

                2.    Plaintiff Has Not Stated (and Cannot State) a FDCPA Claim.

          To properly state a FDCPA claim, this Court has held that a plaintiff must

sufficiently demonstrate (1) that he/she has been the subject of consumer collection

activity; (2) that the defendant is a debt collector as defined by the FDCPA; and (3)

that the defendant has engaged in conduct prohibited by the FDCPA. See Smith v.

Specialized Loan Servs., LLC, No. 1:17-cv-02940-LMM-RGV, 2018 WL 4856039,




45011705 v1                                8
at *12 (N.D. Ga. Jul. 19, 2018) (citations omitted). Here, Plaintiff’s Complaint fails

all three prerequisites, but especially the second and third.

          Specifically, Plaintiff does not allege a single fact suggesting that either

defendant is a “debt collector” subject to liability under the FDCPA. His Complaint

does not even mention the term “debt collector” or reference in any way the

FDCPA’s definition of a “debt collector” – much less plead facts that could plausibly

satisfy that definition. Because Plaintiff has failed to make the threshold showing

that Defendants are “debt collectors” subject to liability under the FDCPA, his

FDCPA claim necessarily fails as a matter of law and is due to be dismissed. See

Thornton v. Nationstar Mortg. LLC, No. 1:17-cv-3771-WSD-JKL, 2017 WL

9477733, at *3 (N.D. Ga. Nov. 8, 2017 (citing Davidson v. Capital One Bank (USA),

N.A., 797 F.3d 1309, 1313 (11th Cir. 2015)).

          Further, Plaintiff’s Complaint does not allege any facts suggesting that

Defendants engaged in behavior prohibited by the FDCPA. Indeed, Plaintiff’s sole

allegation is that M&T failed to respond to his settlement correspondence. As with

the FCRA, however, there is no FDCPA provision that requires a creditor to respond

to a consumer’s settlement correspondence and, consequently, no statutory violation

for failing to do so. See generally, 15 U.S.C. § 1692, et seq. For this additional

reason, Plaintiff’s FDCPA claims fails as a matter of law and is due to be dismissed.


45011705 v1                                 9
                                  IV. CONCLUSION
          Based on the foregoing, Plaintiff’s Complaint fails to properly state a claim

and is due to be dismissed with prejudice.

          Respectfully submitted, this 9th day of February, 2021.



                                          /s/ Rachel R. Friedman
                                          Rachel R. Friedman
                                          Georgia Bar No. 456493
                                          rfriedman@burr.com

                                          BURR & FORMAN, LLP
                                          171 Seventeenth Street, NW, Suite 1100
                                          Atlanta, Georgia 30363
                                          Telephone: (404) 815-3000
                                          Facsimile: (404) 817-3244
                                          Attorney for Defendants M&T BANK &
                                          LAKEVIEW LOAN SERVICING, LLC




45011705 v1                                 10
                     CERTIFICATION OF COUNSEL
      I hereby certify that the foregoing document has been prepared with Times
New Roman, 14 point font, one of the font and point selections approved by the
Court in LR 5.1C.



                                    /s/ Rachel R. Friedman
                                    Rachel R. Friedman
                                    Georgia Bar No. 456493
                                    rfriedman@burr.com


BURR & FORMAN LLP
171 Seventeenth Street, NW, Suite 1100
Atlanta, Georgia 30363
Telephone: (404) 815-3000
Facsimile: (404) 817-3244




45011705 v1                              11
                         CERTIFICATE OF SERVICE
       I hereby certify that on February 9, 2021, the foregoing document was mailed
via First Class U.S. Mail, postage prepaid, to the following:

     Glenford Kennard Hyatt
     4480 S. Cobb Drive
     Suite H, Box 558
     Smyrna, GA 30080



                                      /s/ Rachel R. Friedman
                                      Rachel R. Friedman
                                      Georgia Bar No. 456493
                                      rfriedman@burr.com




45011705 v1                             12
